IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MICHAEL LIPESKY AND LESLIE DELL,        : No. 790 MAL 2016
                                        :
                  Respondents           :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
JAMES A. MAHAN,                         :
                                        :
                  Petitioner            :


                                   ORDER



PER CURIAM

     AND NOW, this 2nd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.